—In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the Town of Islip dated June 17, 2008, which, after a hearing, denied the petitioner’s application for certain area variances, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Pitts, J.), entered March 12, 2009, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
“Local zoning boards have broad discretion in considering applications for area variances” (Matter of Caspian Realty, Inc. v *702Zoning Bd. of Appeals of Town of Greenburgh, 68 AD3d 62, 67 [2009]; see Matter of Inlet Homes Corp. v Zoning Bd. of Appeals of Town of Hempstead, 2 NY3d 769 [2004]; Matter of Pecoraro v Board of Appeals of Town of Hempstead, 2 NY3d 608 [2004]; Matter of Hurley v Zoning Bd. of Appeals of Vil. of Amityville, 69 AD3d 940 [2010]). Judicial review is limited to determining whether the action taken by the board is illegal, arbitrary and capricious, or an abuse of discretion (see Matter of Estate of Gravino v Young, 75 AD3d 601 [2010]; Matter of Aliano v Oliva, 72 AD3d 944, 947 [2010]). A zoning board’s determination shall be upheld if it is rational and not arbitrary and capricious (see Matter of Sasso v Osgood, 86 NY2d 374, 384-385 [1995]; Matter of Aliano v Oliva, 72 AD3d 944 [2010]).
Contrary to the petitioner’s contentions, the Zoning Board of Appeals of the Town of Islip (hereinafter the ZBA) engaged in the required balancing test and considered the relevant statutory factors (see Town Law § 267-b [3] [b]; Matter of Sasso v Osgood, 86 NY2d 374, 384 [1995]). The ZBA’s determination had a rational basis and was not arbitrary and capricious (see Matter of Pecoraro v Board of Appeals of Town of Hempstead, 2 NY3d 608 [2004]; Matter of Sasso v Osgood, 86 NY2d 374 [1995]; Matter of Aliano v Oliva, 72 AD3d 944, 947 [2010]). Skelos, J.P., Balkin, Chambers and Austin, JJ., concur.